Opinion filed December 2,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00214-CV
                                                    __________
 
                          IN
THE INTEREST OF B.J.R.T., A CHILD

 
                                   On
Appeal from the 70th District Court 
 
                                                             Ector
County, Texas
 
                                                  Trial
Court Cause No. A-125,918  
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Appellant
has filed in this court a motion to dismiss his appeal.  Appellant states that
the parties have come to an agreement and that he no longer desires to pursue
the appeal.  The motion is granted, and the appeal is dismissed.
 
                                                                                                PER
CURIAM
 
December 2, 2010
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.